Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 
Claims 1-12 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,228,968. Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter recited in the claims of the instant application are broader than the features included in the claims of the ‘968 patent.  For example, claim 1 of the instant application recites some of the features in claim 1 of the ‘968 patent, but does not include the features relating to the provided user interface.  Additionally, the dependent claims of these cases recite similar features.   Therefore, as the instant claims are a broader version of the patented claims these claim sets anticipate each other and are rejected under obviousness-type double patenting.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. 2015/0181515 to Onohara in view of U.S. Patent Pub. 2014/0118778 to Lee and U.S. Patent Pub. 2015/0163712 to Ljung.

Regarding claims 1, 5 and 9, Onohara teaches an electronic device comprising:
a first wireless communication interface configured to wirelessly communicate via a first wireless communication method (see Fig. 3 Wireless LAN communication section 25 as described in section [0049]); 

a second wireless communication interface configured to wirelessly communicate via a second wireless communication method which is different than the first wireless communication method (see Fig. 3 Bluetooth communication section 24 as described in section [0049]); and 

a controller configured to control the first wireless communication interface and the second wireless communication interface (see Fig. 3 control section 28 and section [0049]), wherein the controller is further configured to:

based on a discovering operation of an external electronic device to discover the electronic device, establish a connection with the external electronic device using the second wireless communication interface (see the first step of Fig. 6 and sections [0077] to [0084], which teach a Bluetooth discovery of the two devices), 

determine whether a connection to an access point using the first wireless communication method is required (see sections [0075] and [0079], where the audio apparatus (using cooperating software with the mobile device) sends information Z1 indicating that a LAN connection and required information to connect to the AP is needed),
based on a determination that the connection is required, transmit, via the second wireless communication interface, to the external electronic device, information indicating that the electronic device is in a state which requires the connection to the access point using the first wireless communication method (see step S3 in Fig. 6 and sections [0079] to [0080], [0087] and [0094] to [0095] which teach the audio apparatus transmitting information requiring the access point information from the mobile unit 10),

Regarding the step of:
in response to transmitting the information to the external electronic device, receive, via the second wireless communication interface, access point connection information including a password for the access point, for connecting to the access point using the first wireless communication method, based on the access point connection information received from the external electronic device, establish, via the first wireless communication interface, the connection with the access point using the first wireless 
communication method (see Fig. 6 and sections [0082] to [0088], where the audio apparatus receives the SSID and cryptographic key (password) of the access point). 
Therefore, although the key of Onohara could be considered as a “password”, Lee is added for completeness to explicitly show a password for an access point. 

	In an analogous art, Lee teaches a wireless device 100 which searches for a new external apparatus 200 which requires an access point ID and associated password.  See for example, Fig. 7 as described in sections [0153] to [0161], and section [0136], which teaches that the information includes the SSID and password for the AP 300.  
Therefore, as both Onohara and Lee teach devices receiving access point SSID information and as Lee explicitly also teaches sending the AP password, it would have been obvious to include the password of Lee in Onohara, as passwords/keys are conventionally required in order to ensure security. 

Regarding the last step of claim 1, which recites:
transmit a reply to the external electronic device, indicating that the connection between the electronic device and the access point has been established based on the access point connection information, to cause the external electronic device to terminate the connection with the electronic device through the second wireless communication interface, although Onohara establishes the connection and Lee also teaches releasing the first Bluetooth connection (step 755 in Fig. 7), as a reply which indicates the second connection has been established and then termination of the first connection is not explicitly taught, Ljung is added.

In an analogous art, Ljung teaches a wireless system which allows a relaying mobile terminal to connect a first terminal to a base station. Subsequently, after the first terminal directly connects to the base station the relaying terminal is notified of the successful connection and then terminates the connection.  See for example, Fig. 1 and section [0003]. 


Therefore, as Onohara allows the external speaker system to connect to the access point and as Ljung teaches an intermediate device terminating a connection in response to a reply of a successful connection, it would have been obvious to modify Onohara with Ljung’s teachings, as the connection between the mobile device and the external device is no longer necessary (for the reason taught in Ljung). 
 
Regarding claims 2, 6 and 10, which recite “wherein the controller is further configured to transmit the information during the discovering operation of the external electronic device”, see section [0079] of Onohara and Fig. 7 of Lee, which teach that the information is transmitted during a Bluetooth discovery, as recited.

Regarding claims 3, 7 and 11, which recite “wherein the information is identification information of the electronic device for the second wireless communication method”, see sections [0077] to [0084] of Onohara and sections [0085], [0111] and [0154] to [0158] of Lee, which teach that the information exchanged in the Bluetooth discovery is the identification/address of the device used for the wireless LAN access, as recited. 

Regarding claims 4, 8 and 12, which recite “wherein the first wireless communication method comprises a WiFi communication protocol, and the second wireless communication method comprises a Bluetooth communication protocol”, see Figs. 3 and 6 and section [0077] to [0084] of Onohara and sections [0012] and [0056] of Lee, which teach these methods of communication, as recited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN SHAUN KELLEY whose telephone number is (571) 272-5652.  The examiner can normally be reached on Mondays to Fridays 9 AM to 5 PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571 (272)-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEVEN S KELLEY/Primary Examiner, Art Unit 2646